DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 73-75 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
Species 1: the oxide is an amorphous oxide (original claim 5, claim 21, Spec. [0077]).
Species 2: the oxide contains a microcrystalline material (new claim 73, Spec. [0077]).
Species 3: the oxide contains a microcrystal in the amorphous oxide (new claim 74, Spec. [0077]).
Species 4, the oxide contains a polycrystalline oxide (new claim 75, Spec. [0077]).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, e.g. different morphology of the oxide. In addition, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 73-75 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the field -effect transistor.”  These limitations appear to claim method steps of using the device. And according to the MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-62, 64-70, and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0190944) in view of Shin (US 2005/0275038).
Regarding claim 41, Lee discloses a display, comprising: a field-effect transistor (Fig.1, numeral T; [0021])); an interlayer-insulating film (13), (14) covering the field-effect transistor (T); a light-emitting device emitting light (51)-(53) over the interlayer-insulating film (13), (14); and a light-shielding member  (8) containing a metal ([0026]); the field-effect transistor comprising an active layer (21) containing an oxide ([0024]), a gate electrode (27) containing a metal ([0024]), a gate-insulating film (26) between the active layer (21) and the gate electrode (27), a first electrode (24b) in contact with the active layer (21), and a second electrode (25b) in contact with the active layer (21); and the light-emitting device comprising a third electrode (53), a fourth electrode (51) between the third electrode (53) and the interlayer-insulating film (13), (14), and a light-emitting layer (52) between the third electrode (53)  and the fourth electrode (51),(56) wherein the gate electrode (27) and the active layer (21) are disposed between the fourth electrode (51) and the light-shielding member  (8) in a direction perpendicular to a surface of the light-shielding member (8).
Lee does not explicitly disclose that the oxide is a transparent oxide. 
Lee however discloses that the active layer is a semiconductor oxide ([0024]).  And Shin discloses using a transparent semiconductor oxide as a. active layer in TFT transistors ([0049]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shin to have oxide as a transparent oxide because these are typical oxides used as an active layer of TFT transistors (Shin, [0049]).
Regarding claim 42, Lee discloses wherein the interlayer- insulating film (13), (14) is disposed between the fourth electrode (51) and the field-effect transistor (T).  
Regarding claim 43, Lee discloses wherein the fourth electrode (51) is electrically connected to the field-effect transistor (T).  
Regarding claim 44, Lee discloses wherein the fourth electrode (51) is electrically connected to the second electrode (25b).  
Regarding claim 45, Lee discloses wherein the second electrode (25) is connected to the fourth electrode (51) via the interlayer-insulating film (13), (14).  
Regarding claim 46, Lee discloses wherein the light shielding member  (Fig.1, numeral 8) includes a first portion (part of (8) outside of T), the interlayer-insulating film (12), (13), (14) is disposed between the fourth electrode (51) and the first portion of the light-shielding member (8 )in a direction perpendicular to a surface of the first portion (8), and the gate electrode (27), the first electrode (24b), the second electrode (25b) and the active layer  (21) are not disposed between the fourth electrode (51) and the first portion (8) of the light- shielding member in the direction perpendicular to the surface of the first portion (8).  
Regarding claim 47, Lee discloses wherein the light- shielding member includes a second portion (Fig.1, numeral 8, portion outside of (T)), the second electrode (25b) is disposed between the fourth electrode and the second portion of the light-shielding member in a direction perpendicular to a surface of the second portion, and the active layer (21) is not disposed between the fourth electrode (51) and the second portion (8) of the light-shielding member in the direction perpendicular to the surface of the second portion (8).  
Regarding claim 48, Lee discloses wherein an insulating film (12), (13), (14) is disposed between the fourth electrode (51) and the second portion (8) of the light-shielding member in the direction perpendicular to the surface of the second portion (8).  
Regarding claim 49, Lee does not disclose wherein the gate- insulating film is disposed between the fourth electrode and the second portion of the light- shielding member in the direction perpendicular to the surface of the second portion.
Shin however discloses wherein the gate- insulating film (53a) is disposed between the fourth electrode (61b) and the second portion of the light- shielding member (61a) in the direction perpendicular to the surface of the second portion.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shin to have the gate- insulating film is disposed between the fourth electrode and the second portion of the light- shielding member in the direction perpendicular to the surface of the second portion for the purpose fabrication display devices (Shin, [0048]).
Regarding claim 50, Lee discloses wherein the light shielding member (8) includes a third portion (part of (8) inside of (T)), the active layer (26) is disposed between the fourth electrode (51) and the third portion of the light-shielding member (8) in a direction perpendicular to a surface of the third portion (8), and the gate electrode (27), the first electrode (24b) and the second electrode ( part of (25b) outside of (T)) are not disposed between the fourth electrode (51) and the third portion of the light-shielding member (8) in the direction perpendicular to the surface of the third portion.  
Regarding claim 51, Lee discloses wherein the active layer (21) is disposed between the gate electrode (27) and the light-shielding member (8).  
Regarding claim 52, Lee discloses wherein the active layer (21) is disposed between the second electrode (25b) and the light-shielding member (8).  
Regarding claim 53, Shin discloses comprising a substrate containing glass or resin ([0048]).  
Regarding claim 54, Lee discloses wherein the light- shielding member (8) is in contact with the substrate (10).  
Regarding claim 55, Lee discloses wherein the active layer (21) is disposed between the gate electrode (27) and the substrate (10), and the active layer (21) is disposed between the second electrode (25) and the substrate (10).  
Regarding claim 56, Lee discloses wherein the gate- insulating film (26) is disposed between the first electrode (24) and the substrate (10).  
Regarding claim 57, Lee discloses wherein the gate- insulating film (26) is disposed between the second electrode (25b) and the light-shielding member (8).  
Regarding claim 58, Lee discloses wherein the light- shielding member (8) is not electrically connected with the gate electrode (27).  
Regarding claim 59, Lee discloses wherein a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode (27) of the field-effect transistor (T).  
Regarding claim 60, Shih discloses wherein the field-effect transistor is a switching element ([0008]. 
Regarding claim 61, Lee discloses wherein no metal member is disposed between the light-shielding member (8) and the active layer  (21) in the direction perpendicular to the surface of the light-shielding member (8) (Fig.1).  
Regarding claim 62, Lee discloses wherein no metal member is disposed between the gate electrode (27) and the fourth electrode (51) in the direction perpendicular to the surface of the light-shielding member (Fig.1).  
Regarding claim 64, Lee discloses wherein the light- shielding member (8) contains at least one member of the group consisting of Ti, Cr, W, Ta, Mo and Pb ([0025]).  
Regarding claim 65, Lee does not explicitly disclose wherein a thickness of the light-shielding member is in a range of several tens of nanometers to several tens of micrometers.  
Shih however discloses wherein a thickness of the light-shielding member is in a range of several tens of nanometers to several tens of micrometers ([0072]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shih to have   a thickness of the light-shielding member is in a range of several tens of nanometers to several tens of micrometers for the purpose of shielding ultra-violet or visible light (Shin, [0072]).
Regarding claim 66, Lee discloses wherein the interlayer- insulating film is formed of an organic material ([0030]).  
Regarding claim 67, Shin discloses wherein the transparent oxide contains In and at least one of Ga, Zn and Sn ([0077]).  
Regarding claim 68, Shin discloses wherein the transparent oxide contains In and at least two of Ga, Zn and Sn ([0077]).  
Regarding claim 69, Shin discloses wherein the transparent oxide contains In, Ga and Zn ([0077]).  
Regarding claim 70, Shin discloses wherein the transparent oxide contains In, Sn and Zn ([0077]).
Regarding claim 78, Lee discloses wherein the light-emitting device includes an organic material (52) between the third electrode (53) and the fourth electrode (54), the organic material (52) is in contact with the fourth electrode (51), and the organic material is, over the filed-effect transistor (T), not in contact with the interlayer-insulating film (14), (13), (12).  
Regarding claim 79, Lee discloses wherein the light-emitting device has a top emission structure ([0005]).  
Regarding claim 80, Lee discloses wherein the fourth electrode (51), (56) serves as a light-insulating film or functions as a light-shielding layer ([0034]).
Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin as applied to claim 41 above, and further in view of Kurashina (US 2002/0060756).
Regarding claims 63, Lee does not disclose the metal layer is a multilayer film composed of different materials.  
Lee however discloses that the metal layer is a light shield layer ([0025]). And Kurashina discloses that the light shield layer is a multilayer ([0166]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Kurashina to have the metal layer is a multilayer film composed of different materials for the purpose of improving light shielding properties (Kurashina, [0045]).  
Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin as applied to claim 41 above, and further in view of Hoffman (US 2005/0199960).
Regarding claim 71, Lee does not disclose wherein the transparent oxide contains 15 at% or more of In as an atomic ratio excluding oxygen.
Hoffman however discloses that the active layer contains 15 at% or more of In as an atomic ratio ([0027]; [0031]).
It would have been therefore obvious to one of ordinary skill in the art at the time the inventio was filed to modify with Hoffman to have adjust the content of In to be in the claimed range for the purpose of optimization electrical performance of an oxide semiconductor transistor (Hoffman, [0028]).
Claim(s) 72, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin as applied to claim 41 above, and further in view of Narushima (Narushima et al., Advanced Materials, 2003, 15, pp.1409-1412.)
Regarding claim 72, Lee does not explicitly disclose wherein the active layer contains an amorphous oxide.  
Regarding element (2), Shin however discloses that the oxide is an indium based oxide ([0049]).  And Narushima discloses that the oxide is an amorphous oxide (page 1409, column 2, paragraph 3).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Narushima to have the oxide is an amorphous oxide for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Regarding claim 76, Lee does not explicitly disclose wherein the field-effect transistor is a normally-off type transistor, and the active layer has an electronic carrier concentration of lower than 1018/cm3.  
Shin discloses wherein the field-effect transistor is a normally-off type transistor ([0033]), and Narushima discloses that the active layer has an electronic carrier concentration of lower than 1018/cm3 (page 1409, column 2, paragraph 3; note: same materials as in Applicant’s invention inherently have the same properties). -4-  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shin and Narushima to have the field-effect transistor is a normally-off type transistor, and the active layer has an electronic carrier concentration of lower than 1018/cm3 for the purpose of fabrication the field-effect transistor with high mobilities (page 1409, column 2, paragraph 3).
Regarding clam 77, Lee does not disclose wherein the active layer has a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and the light-shielding member shields light in a wavelength range of 400 to 800 nm.  
And Narushima discloses that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more (page 1409, column 2, paragraph 3; note: materials are the same as in Applicant’s invention and inherently have the same properties).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Narushima to have the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 41-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891